Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed. 
Hirai (US 20130222531, hereinafter Hirai) and Takasumi (US 2015/0304619, hereinafter Takasumi) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Hirai and Takasumi fails to teach or suggest “…an estimation unit configured to estimate a color difference component of noise included in a captured image that has undergone white balance correction, based on a white balance gain determined for each color” in combination with all other limitations recited in claim 1.
Independent claims 10 and 11 recites a similarly allowed limitation.
Dependent claims 2-9 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirai and Takasumi are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Hirai discloses, an image processing apparatus comprising: an estimation unit (109) configured to estimate a color difference component of noise included in a captured image that has undergone white balance correction (107, pars [0037]-[0038]); a determination unit (109) configured to determine a strength of color suppression processing based on a size of the color difference component of the noise (pars [0038]-[0039]); and a processing unit (109) configured to apply the color suppression processing to the captured image at the determined strength (pars [0037]-[0039]).
Takasumi discloses a color noise reduction technique in which color difference data of image data for which each color component is multiplied by a white balance gain is calculated, and the color difference data within a color difference range where color noise in achromatic color gradation is conspicuous is reduced (par [0010]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696